J-S16025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

JEFFREY ALBERT EVERETTS

                            Appellant                 No. 1079 WDA 2016


              Appeal from the Judgment of Sentence June 3, 2016
               in the Court of Common Pleas of Venango County
              Criminal Division at No(s): CP-61-CR-0000153-2016


BEFORE: MOULTON, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY RANSOM, J.:                                  FILED MAY 12, 2017

        Appellant, Jeffrey Albert Everetts, appeals from the judgment of

sentence, imposed June 3, 2016, following a negotiated guilty plea resulting

in his conviction for identify theft, habitual offenders, and false identification

to law enforcement.1 We affirm.

        On April 14, 2016, Appellant entered a negotiated guilty plea to the

charges listed above. On June 3, 2016, the trial court sentenced Appellant

to an aggregate sentence of thirty to ninety-six months of incarceration.

The court relied upon the presentence investigation report and Appellant’s

lengthy criminal history in fashioning its sentence. See Notes of Testimony



____________________________________________


1
    18 Pa.C.S. § 4120(a), 75 P.S. §§ 6503.1, and 18 Pa.C.S. § 4914(a).


*
    Retired Senior Judge assigned to the Superior Court.
J-S16025-17



(N.T.), 6/3/16, at 14. Appellant timely filed a post-sentence motion, which

the court denied.

       Appellant timely appealed and filed a court-ordered statement of

errors complained of on pursuant to Pa.R.A.P. 1925(b).             The trial court

issued a responsive opinion.

       On appeal, Appellant raises a single issue:

       1. Are the sentences imposed upon [Appellant] unreasonable,
       manifestly excessive, and an abuse of discretion?

Appellant’s Brief at 5.

       Appellant challenges the discretionary aspects of his sentence, a

challenge which does not entitle him to review as of right. Commonwealth

v. Allen, 24 A.3d 1058, 1064 (Pa. Super. 2011).            Prior to addressing a

discretionary challenge, this Court engages in a four-part analysis: 1)

whether the appeal is timely; 2) whether Appellant preserved his issue; 3)

whether Appellant’s brief contains a concise statement of the reasons relied

upon for allowance of appeal pursuant to Pa.R.A.P. 2119(f); and 4) whether

that   statement    raises   a   substantial   question   that   the   sentence   is

inappropriate under the sentencing code. See Commonwealth v. Austin,

66 A.3d 798, 808 (Pa. Super. 2013); see also Pa.R.A.P. 2119(f).

       Appellant timely filed a notice of appeal, preserved his claim in a post-

sentence motion, and included in his brief an appropriate Pa.R.A.P. 2119(f)

statement.    We must now determine whether he has raised a substantial




                                       -2-
J-S16025-17



question that the sentence is inappropriate under the sentencing code and, if

so, review the merits.

      A substantial question must be evaluated on a case-by-case basis.

Commonwealth v. Anderson, 830 A.2d 1013, 1018 (Pa. Super. 2003).             A

substantial question exists only where the Appellant advances a colorable

argument that the sentencing judge’s actions were either inconsistent with a

specific provision of the Sentencing Code, or contrary to the fundamental

norms which underlie the sentencing process. Commonwealth v. Sierra,

752 A.2d 910, 913 (Pa. Super. 2000). A claim that a sentence is manifestly

excessive may raise a substantial question if Appellant’s Pa.R.A.P. 2119(f)

statement sufficiently articulates the manner in which the sentence was

inconsistent with the Code or contrary to its norms.      Commonwealth v.

Mouzon, 812 A.2d 617, 627-28 (Pa. 2002).

      In his Pa.R.A.P. 2119(f) statement, Appellant asserts that the court’s

imposition of a sentence of thirty to ninety-six months of incarceration was

unreasonable and manifestly excessive.         See Appellant’s Brief at 9.

Appellant asserts that he should not have received consecutive sentences

while also being sentenced at the high end of the standard range for each

sentence.   Id.   He avers that the counts did not derive from separate

incidents, which typically justifies consecutive sentences.   See Appellant’s

Brief at 9. Further, Appellant contends that the trial court failed to consider

certain mitigating factors. Id.




                                     -3-
J-S16025-17



      Appellant has not raised a substantial question. First, Appellant was

sentenced within the standard range of the guidelines.            See, e.g.,

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (noting

that where a sentence is within the standard range of the guidelines

Pennsylvania law views the sentence as appropriate under the Sentencing

Code).     Second,   Appellant’s   argument   regarding   the   imposition   of

consecutive sentences does not raise a substantial question where he has

failed to prove an “extreme circumstance . . . where the aggregate sentence

is unduly harsh, considering the nature of the crimes and the length of

imprisonment.” See Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa.

Super. 2013).

      Finally, although Appellant also avers that the sentencing court failed

to consider several mitigating factors, Appellant did not preserve this issue

in his post-sentence motion. See Appellant’s Brief at 9; see also Pa.R.A.P.

302; Commonwealth v. Nischan, 928 A.2d 349, 355 (Pa. Super. 2007)

(noting that a defendant waives challenges to the discretionary aspects of

his sentence if he does not preserve them at the sentencing hearing or in

post-sentence motions).    Even if properly preserved, this claim does not

raise a substantial question. See Commonwealth v. Griffin, 65 A.3d 932,

937 (Pa. Super. 2013) (noting that a claim the trial court failed to consider

mitigating factors does not raise a substantial question, especially where the

sentencing court had the benefit of a presentence investigation report).

Accordingly, we decline to examine the merits of his claim.

                                    -4-
J-S16025-17



     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                                 -5-